Citation Nr: 0607351	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  96-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1995 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) that denied the reopening of the veteran's claim.  
The Board reopened the claim in December 2004 and remanded 
the case for further development.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate review.


FINDING OF FACT

The veteran's pre-existing lumbar spine disability increased 
during wartime service.


CONCLUSION OF LAW

A lumbar spine disability was aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  As will be discussed below, the 
Board finds that service connection for a lumbar spine 
disability is warranted.  As such, a discussion of the VCAA 
is not needed.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is seeking service connection for spondylolysis 
and spondylolisthesis of the lumbar spine.  The evidence of 
record indicates that the veteran has been diagnosed with a 
lumbar spine disability.  The veteran's May 1968 entrance 
examination reveals the veteran gave no history of back 
trouble and the clinical evaluation noted the veteran's spine 
as normal.  A February 1970 service medical record indicates 
that the veteran complained of low back pain, dating from two 
weeks prior.  The veteran was assessed with severe muscle 
sprain.  A May 1970 record indicates that the veteran 
complained that he still had low back pain.  The veteran was 
subsequently assessed with spondylolysis and discharged from 
service.

A VA examination was conducted in January 2005 and, after 
reviewing the claims file, the examiner concluded that it was 
his "opinion with a reasonable degree of medical certainty 
that it was at least as likely as not that [the veteran] had 
an exaggeration or worsening of his lumbar spine diagnosis 
while in military service."  The examiner found that the 
veteran had "evidence of some congenital/ developmental 
spondylolisthesis, which most likely existed prior to 
military service, but he clearly had exacerbation/aggravation 
of this condition while in military service."  

Based on the foregoing evidence, the Board finds that service 
connection for the veteran's lumbar spine disability, 
diagnosed as spondylolysis and spondylolisthesis of the 
lumbar spine, is warranted.  


ORDER

Service connection for the veteran's lumbar spine disability 
is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


